Maeshaxl, J.
I do not concur witb the majority in condemning the evidence of the sheriff as hearsay.
The basis for the holding in O'Toole v. State, 105 Wis. 18, 80 N. W. 915, was that the evidence introduced into' the case the unsworn declaration of the person who gave the description of the guilty party. That is the basis of all hearsay. If a witness, though he cannot remember what occurred at a particular time, testifies that while the occurrence was fresh in his memory he correctly related it fo‘ another, such other may then be permitted to testify as to what was so related. Such testimony does not introduce an unsworn declaration into the case, as it seems is clearly manifest. That method of making proof is by no means uncommon. It is quite well illustrated by the following: In Young v. Miles, 20 Wis. 615, it was held that evidence by a person as to facts appearing from his books which were not within his personal knowledge is hearsay, but in Schettler v. Jones, 20 Wis. 412, 418, it was held that although a person has no present knowledge as to facts, a memorandum whereof he entered upon his books, even by reference to such memorandum, if he testifies he knows he made the memorandum according as he knew the truth to be at the time of such making, he may then testify therefrom, or as it was held in Bourda v. Jones, 110 Wis. 52, 58, 85 N. W. 671, the memorandum may be introduced as original evidence, the element of hearsay being excluded by the fact that the truthfulness of the memorandum is verified by the oath of the witness with full opportunity for cross-examination.
Here the sheriff carried in memory the relation that was made to him. That was as reliable as a memorandum. Upon its being verified by the complaining witness it was admissible in evidence by the mouth of the sheriff, on the same principle as the verified memorandum is admissible under the circumstances stated.
It must be kept in mind, in dealing with the subject of *643Hearsay evidence, that the real vice of such evidence is in that its admission would introduce into a case for testimonial nse “unverified Human utterances.” 3 Wigmore, Ev. § 1768. In this case there was no such introduction. The utterances to the sheriff were verified upon the trial to he true by the person who made them.
Applications of the principles here discussed to a situation. the same or similar to the one before us are not frequent. In general, the rule is laid down that if two or more persons in the whole furnish sworn testimony to the existence of a fact it is the evidence in the aggregate which is to be viewed in the testimonial light, and no part of it is hearsay.
Shear v. Van Dyke, 10 Hun, 528, is a good illustration. One witness testified that he noted the number of loads of hay delivered and gave the same truly to another. That other was then permitted to testify to the number of loads stated to him. The court said the latter evidence was original, not hearsay in character. The same rule was applied as in case of a memorandum before indicated. The same principle was applied in Mayor v. Second Ave. R. Co. 31 Hun, 241; Comm. v. Storti, 177 Mass. 339, 344, 58 N. E. 1021. Erom a class of these cases the rule is deduced in 16 Cyc. 1198, that “Where a witness testifies that he has truly stated to a third person of his own knowledge a fact that he has since forgotten, he thereby renders competent the testimony of that party as to what the forgotten statement actually was.” It would seem that any circumstance rendering it reasonably necessary to thus use two witnesses to produce evidence of a fact, is-sufficient to render that method of proof admissible, as in any event there is no element of hearsay about it. The circumstance in this case that corroboration of the complaining witness’s evidence in chief, first given as to the description of those who robbed him, was rendered important by the cross-examination, was sufficient to *644warrant the court, in the exercise of its discretion, in permitting the evidence in question.
The foregoing is supported by the reasoning in Havenor v. State, 125 Wis. 444, 451, 104 N. W. 116, and authorities there referred to.
I am permitted to state that Justices Siebeokee and Kee-wih concur in the views here expressed.